Order entered July 13, 2021




                                      In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                               No. 05-21-00337-CV

 IN RE JAMES MEEHAN, BODMD MEDICAL GROUP (OK), P.C. AND
               CATALYST UTICA, P.C., Relators

          Original proceeding from the 380th Judicial District Court
                            Collin County, Texas
                    Trial Court Cause No. 380-06699-2018

                                   ORDER
               Before Justices Myers, Partida-Kipness, and Carlyle

      Relators’ petition for writ of mandamus is DENIED without prejudice to

filing a petition that complies with the Rules of Appellate Procedure.


                                             /s/    LANA MYERS
                                                    JUSTICE